COVINGTON, Judge.
Karyn Lee Bond appeals the denial of her oral motion to transfer venue because of inconvenience of the parties. Because she did not file a sworn, written motion with supporting affidavits, we affirm the trial court’s denial of her motion. A motion based on section 47.122, Florida Statutes (2002), must be accompanied by sworn proof. Breen v. Huntley Jiffy Stores, Inc., 610 So.2d 29, 30 (Fla. 2d DCA 1992). Karyn Lee Bond may properly raise this issue again in the trial court. See id.
Affirmed.
SALCINES and KELLY, JJ., Concur.